Exhibit 10.2
VOTING AND PROXY AGREEMENT
     THIS VOTING AND PROXY AGREEMENT (this “Agreement”) is made and entered into
as of May 16, 2010 by and among Generation Capital Partners VRC LP, a Delaware
limited partnership, Generation Members’ Fund II LP, a Delaware limited
partnership and Generation Capital Partners II LP, a Delaware limited
partnership (each a “Stockholder,” and together, the “Stockholders”) and Viking
Holdings LLC, a Delaware limited liability company (“Parent”).
     WHEREAS, concurrently herewith, Parent, Viking Acquisition Corporation, a
Delaware corporation (“Merger Sub”), and Virtual Radiologic Corporation, a
Delaware corporation (the “Company”) have entered into an Agreement and Plan of
Merger (as amended from time to time, the “Merger Agreement”), pursuant to which
Merger Sub will merge with and into the Company;
     WHEREAS, each Stockholder owns the number of shares of Company Common Stock
set forth opposite its name on Schedule I hereto as of the date of this
Agreement (such Company Common Stock held by each Stockholder as set forth on
Schedule I, together with any other shares of capital stock of the Company
acquired by each Stockholder after the date hereof and during the term of this
Agreement, whether by purchase or upon exercise of options, warrants, conversion
of other convertible securities or otherwise, being collectively referred to
herein as the “Shares”);
     WHEREAS, obtaining appropriate stockholder approval is a condition to the
Merger;
     WHEREAS, as an inducement to Parent to enter into the Merger Agreement,
Parent and the Stockholders have agreed to enter into this Agreement; and
     WHEREAS, capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Merger Agreement.
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
          Section 1. No Shop
               (a) General. Until the Termination Date, each Stockholder shall
not, and shall not authorize or permit any of its directors, officers, members,
managers, partners, employees, stockholders, controlled Affiliates,
representatives or agents (collectively, the “Representatives”) to, directly or
indirectly, (i) solicit, initiate or knowingly encourage an Acquisition
Proposal, (ii) furnish or disclose to any third Person non-public information
with respect to an Acquisition Proposal, (iii) negotiate or engage in
discussions with any third Person with respect to an Acquisition Proposal,
(iv) enter into any agreement (whether or not binding) or agreement in principle
with respect to an Acquisition Proposal or (v) otherwise cooperate in any way
with, or assist or participate in, any effort or attempt by another Person to do
or seek any of the foregoing.

 



--------------------------------------------------------------------------------



 



               (b) Ongoing Discussions. Each Stockholder shall (and shall cause
its Representatives to) immediately cease and cause to be terminated any
existing discussions or negotiations with any Persons conducted heretofore with
respect to any of the foregoing. Each Stockholder agrees, until the Termination
Date, not to (and to cause its Representatives not to) release any third party
from the confidentiality and standstill provisions of any agreement relating to
the Company or any of its Subsidiaries.
               (c) Fiduciary Duties. Nothing in this Agreement shall limit or
restrict any Affiliate or designee of the Stockholders who serves as a member of
the Board of Directors in acting in his or her capacity as a director of the
Company and exercising his or her fiduciary duties in such capacity.
          Section 2. Agreement to Vote; Restrictions on Dispositions;
Irrevocable Proxy.
               (a) Agreement to Vote. Each Stockholder hereby agrees, until the
Termination Date, to vote its Shares or execute a written consent in respect
thereof, (i) for approval and adoption of the Merger Agreement (as amended from
time to time) and the transactions contemplated by the Merger Agreement, as
applicable, at any meeting or meetings of the stockholders of the Company at
which the Merger Agreement or the transactions contemplated thereunder are
submitted for the vote of such Stockholder or in any written consent in respect
thereof, (ii) against any other Acquisition Proposal, without regard to any
Board recommendation to stockholders concerning such Acquisition Proposal, and
without regard to the terms of such Acquisition Proposal, (iii) against any
agreement, amendment of any agreement (including the Company’s Certificate of
Incorporation or By-Laws), or any other action that is intended or could
reasonably be expected to prevent, impede, interfere with, delay, postpone, or
discourage the transactions contemplated by the Merger Agreement, other than
those specifically contemplated by this Agreement or the Merger Agreement, and
(iv) against any action, agreement, transaction or proposal that would result in
a breach of any representation, warranty, covenant, agreement or other
obligation of the Company in the Merger Agreement. Any such vote shall be cast
(or consent shall be given) by each Stockholder in accordance with the
procedures relating thereto so as to ensure that it is duly counted, including
for purposes of determining that a quorum is present and for the purposes of
recording such vote (or consent).
               (b) Restrictions on Dispositions. Each Stockholder, severally and
not jointly, hereby agrees, until the Termination Date, that, without the prior
written consent of Parent, such Stockholder shall not, directly or indirectly,
sell, offer to sell, give, pledge, encumber, assign, grant any option for the
sale of or otherwise transfer or dispose of, or enter into any agreement,
arrangement or understanding to sell, any Shares (collectively, “Transfer”)
other than to its Affiliates, provided that as a condition to such Transfer,
such Affiliate shall execute an agreement that is identical to this Agreement
(except to reflect the change of such Stockholder).
               (c) Irrevocable Proxy. In furtherance of each Stockholder’s
agreement in Section 2(a) above and subject to Section 2(f) and the last two
sentences of this Section 2(c), each Stockholder hereby irrevocably (until the
Termination Date)

2



--------------------------------------------------------------------------------



 



appoints Parent or Parent’s designee as such Stockholder’s agent, attorney and
proxy, to vote (or cause to be voted) such Stockholder’s Shares in accordance
with Section 2(a) hereof. This proxy is irrevocable (pursuant to Section 212(e)
of the DGCL) until the Termination Date and coupled with an interest and is
granted in consideration of the Company, Parent and Merger Sub entering into the
Merger Agreement. In the event that such Stockholder fails for any reason to
vote its Shares in accordance with the requirements of Section 2(a) hereof, then
the proxyholder shall have the right to vote such Stockholder’s Shares in
accordance with the provisions of the first sentence of this Section 2(c). The
vote of the proxyholder shall control in any conflict between the vote by the
proxyholder of the Shares and a vote by such Stockholder of its Shares.
               (d) Revocation of Prior Proxies. Each Stockholder hereby revokes
any and all prior proxies or powers of attorney given by such Stockholder prior
to the execution hereof with respect to any Shares inconsistent with the terms
of this Section 2.
               (e) No Inconsistent Agreements. Each Stockholder, severally but
not jointly, hereby covenants and agrees that, except for this Agreement, such
Stockholder, directly or indirectly, (i) has not entered into, and shall not
enter into at any time while this Agreement remains in effect, any voting
agreement or voting trust with respect to the Shares owned beneficially or of
record by such Stockholder, (ii) has not granted, and shall not grant at any
time while this Agreement remains in effect, a proxy, a consent or power of
attorney with respect to the Shares owned beneficially or of record by such
Stockholder and (iii) has not entered into any agreement or knowingly taken any
action (and shall not enter into any agreement or knowingly take any action )
that would make any representation or warranty of such Stockholder contained
herein untrue or incorrect in any material respect or have the effect of
preventing such Stockholder from performing any of its material obligations
under this Agreement.
               (f) Except as set forth in Section 2(a), no Stockholder shall be
restricted from voting in favor of, against or abstaining with respect to any
matter presented to the stockholders of the Company. In addition, nothing in
this Agreement shall give Parent or Parent’s designee the right to vote any
Shares at any meeting of the stockholders of the Company other than as provided
in Section 2(c).
          Section 3. Representations, Warranties and Covenants of the
Stockholders. Each Stockholder, severally but not jointly, represents and
warrants to Parent as follows: (i) such Stockholder has all necessary power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder; (ii) this Agreement has been duly executed and delivered by such
Stockholder and the execution, delivery and performance of this Agreement by
such Stockholder and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary corporate action on the part of such
Stockholder; (iii) assuming the due authorization, execution and delivery of
this Agreement by Parent, this Agreement constitutes the valid and binding
agreement of such Stockholder enforceable against such Stockholder in accordance
with its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application which
may affect the enforcement of creditors, rights generally and by general
equitable principles; (iv) the execution and delivery of this Agreement by such
Stockholder does not conflict with or

3



--------------------------------------------------------------------------------



 



violate any law or agreement binding upon it, nor require any consent,
notification, regulatory filing or approval and (v) except for restrictions in
favor of Parent pursuant to this Agreement and except for such transfer
restrictions of general applicability as may be provided under the Securities
Act of 1933, as amended, and the “blue sky” laws of the various States of the
United States, each Stockholder owns, beneficially, all of its Shares, as
applicable, free and clear of any proxy, voting restriction, adverse claim or
other lien and has voting power and power of disposition with respect to all of
its Shares, with no restrictions on such Stockholder’s rights of voting or
disposition pertaining thereto and no Person other than such Stockholder has any
right to direct or approve the voting or disposition of any of its Shares,
except in the case of clause (iv) and (v) for violations, breaches or defaults
that would not in the aggregate materially impair the ability of such
Stockholder to perform its obligations hereunder. Notwithstanding anything
contained to the contrary in this Agreement, in the event a Stockholder (or any
Representative of a Stockholder) is a director or officer of the Company,
nothing in this Agreement is intended or shall be construed to require such
Stockholder (or Representative), solely in his or her capacity as a director or
officer of the Company, to act or fail to act in any manner inconsistent with
(i) his or her fiduciary duties in such capacity and (ii) the Merger Agreement.
Furthermore, no Stockholder (or any Representative of a Stockholder) who is or
becomes (during the term hereof) a director or officer of the Company makes any
agreement or understanding herein solely in his or her capacity as a director or
officer, and nothing herein will limit or affect, or give rise to any liability
of any Stockholder (or Representative) solely in such Person’s capacity as a
director or officer of the Company.
          Section 4. Effectiveness and Termination. It is a condition precedent
to the effectiveness of this Agreement that the Merger Agreement shall have been
fully executed and delivered and be in full force and effect, and this Agreement
shall become effective at such time. This Agreement shall automatically
terminate and be of no further force or effect upon (i) the mutual written
consent of the Parent and the Stockholders, (ii) any material amendment,
supplement or modification to the Merger Agreement solely with respect to a
decrease in the Merger Consideration or a change in the form of the
consideration payable to stockholders or (iii) the termination of the Merger
Agreement in accordance with its terms or upon the consummation of the Merger
(other than with respect to this Section 4 and Section 5, which shall survive
any termination of this Agreement) (with respect to each of (i), (ii) and (iii),
as applicable, the “Termination Date”).
          Section 5. Miscellaneous.
               (a) Waiver of Appraisal Rights. Each Stockholder hereby waives
any rights of appraisal or rights to dissent from the Merger that it may have
(if any) under applicable law.
               (b) Expenses. Each party shall bear its own expenses incurred in
connection with this Agreement and the transactions contemplated hereby.
               (c) Notices. All notices and other communications under this
Agreement shall be in writing and shall be deemed given (i) when delivered
personally, (ii) on the third business day after being mailed by certified mail,
return receipt requested, (iii) the next business day after delivery to a
recognized overnight courier, or (iv) upon

4



--------------------------------------------------------------------------------



 



transmission and confirmation of receipt by a facsimile operator if sent by
facsimile (and shall also be transmitted by facsimile to the Persons receiving
copies thereof), to the parties at the following addresses or facsimile numbers
(or to such other address and facsimile number as a party may have specified by
notice given to the other party pursuant to this provision):
If to Parent, to
Viking Holdings LLC
c/o Providence Equity Partners
50 Kennedy Plaza, 18th Floor
Providence, RI 02903
Facsimile: (401) 751-1790
Attention: Peter O. Wilde
and
Viking Holdings LLC
c/o Providence Equity Partners
9 West 57th Street, Suite 4700
New York, New York 10019
Facsimile: (212) 644-1200
Attention: Jesse M. Du Bey
with a copy to (which shall not constitute notice):
Weil, Gotshal & Manges, LLP
50 Kennedy Plaza, 11th Floor
Facsimile: (401) 278-4701
Attention: David K. Duffell, Esq.
and
Weil, Gotshal & Manges, LLP
767 Fifth Avenue, 31st Floor
New York, New York 10153
Facsimile: (212) 310-8007
Attention: Michael E. Weisser, Esq.
If to the Stockholders, to
Generation Capital Partners
One Greenwich Office Park
Greenwich, CT 06831
with a copy to (which shall not constitute notice):
Oppenheimer Wolff & Donnelly LLP

5



--------------------------------------------------------------------------------



 



Plaza VII, Suite 3300
45 South Seventh Street
Minneapolis, MN 55402
Facsimile: (612) 607-7100
Attention: Bruce Machmeier, Esq. and William McDonald, Esq.
and
Gibson, Dunn & Crutcher LLP
200 Park Ave
New York, NY 10166
Facsimile: (212) 351-5222
Attention: Sean Griffiths
               (d) Amendments, Waivers, Etc. This Agreement may not be amended,
changed, supplemented, waived or otherwise modified or terminated except by an
instrument in writing signed by Parent and each Stockholder.
               (e) Successors and Assigns. No party may assign any of its rights
or delegate any of its obligations under this Agreement without the prior
written consent of the other parties, except that Parent may, without the
consent of the Stockholders, assign any of its rights and delegate any of its
obligations under this Agreement to any Affiliate of Parent. Subject to the
preceding sentence, this Agreement shall be binding upon and shall inure to the
benefit of and be enforceable by the parties and their respective successors and
assigns, including without limitation any corporate successor by merger or
otherwise. Notwithstanding any Transfer of Shares consistent with this
Agreement, the transferor shall remain liable for the performance of all
obligations of transferor under this Agreement.
               (f) No Third Party Beneficiaries. Nothing expressed or referred
to in this Agreement will be construed to give any Person, other than the
parties to this Agreement, any legal or equitable right, remedy or claim under
or with respect to this Agreement or any provision of this Agreement except as
such rights as may inure to a successor or permitted assignee under Section
5(e).
               (g) No Partnership, Agency, or Joint Venture. This Agreement is
intended to create, and creates, a contractual relationship and is not intended
to create, and does not create, any agency, partnership, joint venture or any
like relationship between the parties hereto.
               (h) Entire Agreement. This Agreement embodies the entire
agreement and understanding among the parties relating to the subject matter
hereof and supersedes all prior agreements and understandings relating to such
subject matter other than the Merger Agreement and any other agreement, document
or instrument expressly referenced therein.

6



--------------------------------------------------------------------------------



 



               (i) Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or unenforceability of
any other provisions of this Agreement.
               (j) Specific Performance; Remedies Cumulative. The parties hereto
acknowledge that money damages are not an adequate remedy for violations of this
Agreement and that any party, in addition to any other rights and remedies which
the parties may have hereunder or at law or in equity, may, in its sole
discretion, apply to a court of competent jurisdiction for specific performance
or injunction or such other relief as such court may deem just and proper in
order to enforce this Agreement or prevent any violation hereof and, to the
extent permitted by applicable law, each party waives any objection to the
imposition of such relief. All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise or beginning of the exercise of
any thereof by any party shall not preclude the simultaneous or later exercise
of any other such rights, powers or remedies by such party.
               (k) No Waiver. The failure of any party hereto to exercise any
right, power or remedy provided under this Agreement or otherwise available in
respect hereof at law or in equity, or to insist upon compliance by any other
party hereto with its obligations hereunder, and any custom or practice of the
parties at variance with the terms hereof, shall not constitute a waiver by such
party of its right to exercise any such or other right, power or remedy or to
demand such compliance.
               (l) Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without giving
effect to the principles of conflict of laws thereof.
               (m) Jurisdiction. Each of the parties hereto submits to the
exclusive jurisdiction of any state or federal court of the United States
located in the State of Delaware with respect to any claim or cause of action
arising out of this Agreement or the transactions contemplated hereby (and
agrees that no such action, suit or proceeding relating to this Agreement or any
transaction contemplated hereby shall be brought by him or it except in such
courts). Each of the parties hereto, irrevocably and unconditionally, waives
(and agrees not to plead or claim) any objection to the laying of venue of any
action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in any state or federal court of the United States located
in the State of Delaware , or that any such action, suit or proceeding brought
in any such court has been brought in an inconvenient forum. Each Stockholder
also agrees that any final and unappealable judgment against such party in
connection with any such action, suit or other proceeding shall be conclusive
and binding on such party and that such award or judgment may be enforced in any
court of competent jurisdiction, either within or outside of the United States.
A certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment.
               (n) Waiver of Jury Trial. Each Stockholder hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with

7



--------------------------------------------------------------------------------



 



this Agreement. Each Stockholder (i) certifies that no representative of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of any such litigation, seek to enforce the foregoing waiver
and (ii) acknowledges that it has been induced to enter into this Agreement by,
among other things, the consideration received by such Stockholder in respect of
its Shares pursuant to the transactions contemplated by the Merger Agreement.
               (o) Drafting and Representation. The parties have participated
jointly in the negotiation and drafting of this Agreement. No provision of this
Agreement will be interpreted for or against any party because that party or its
legal representative drafted the provision.
               (p) Name, Captions, Gender. Section headings of this Agreement
are for reference purposes only and are to be given no effect in the
construction or interpretation of this Agreement. Whenever the context may
require, any pronoun used herein shall include the corresponding masculine,
feminine or neuter forms.
               (q) Counterparts. This Agreement may be executed by facsimile and
in any number of counterparts, each of which shall be deemed to be an original,
but all of which together shall constitute one instrument. Each counterpart may
consist of a number of copies each signed by less than all, but together signed
by all, the parties hereto.
[remainder of page intentionally left blank]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement as of the date and year first written above.

            PARENT

VIKING HOLDINGS LLC
      By:   /s/ Jesse Du Bey       Name:   Jesse Du Bey       Title:   President
   

(VOTING AND PROXY AGREEMENT SIGNATURE PAGE — VIKING HOLDINGS LLC)

 



--------------------------------------------------------------------------------



 



                  THE STOCKHOLDERS    
 
                GENERATION CAPITAL PARTNERS VRC LP    
 
           
 
  By:   /s/ Mark E. Jennings         Managing Member of its General Partner,
Generation Partners VRC LLC    
 
                GENERATION CAPITAL PARTNERS II LP    
 
           
 
  By:   /s/ Mark E. Jennings         Managing Member of its General Partner,
Generation Partners II LLC    
 
                GENERATION MEMBERS’ FUND II LP    
 
           
 
  By:   /s/ Mark E. Jennings         Managing Member of its General Partner,
Generation Partners LLC    

(VOTING AND PROXY AGREEMENT SIGNATURE PAGE — THE STOCKHOLDERS)

 



--------------------------------------------------------------------------------



 



Schedule I
The Stockholders

          Name of Stockholder   Number of Shares Owned
Generation Capital Partners VRC LP
    1,156,914  
Generation Capital Partners II LP
    265,100  
Generation Members’ Fund II LP
    2,708,686  

 